MEMORANDUM **
Jesus Vasquez, Sr., appeals from the district court’s order denying his 18 U.S.C. § 3582(c)(2) motion for reduction of sentence. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Vasquez contends that he is entitled to a sentence reduction based on the Fair Sentencing Act of 2010 (“FSA”) and subsequent amendments to the Sentencing Guidelines that lowered the Guidelines ranges for crack cocaine offenses. We review de novo whether the district court *792had authority to modify a defendant’s sentence under section 3582(c)(2). See United States v. Austin, 676 F.3d 924, 926 (9th Cir.2012).
Vasquez’s 120-month sentence was the statutory mandatory minimum at the time of sentencing. • See 21 U.S.C. § 841(b)(1)(A) (2008). Because the FSA’s reduced mandatory mínimums do not apply to defendants sentenced before its effective date, a reduction in Vasquez’s sentence would not be consistent with the policy statements issued by the Sentencing Commission, and the district court properly denied Vasquez’s motion. See 18 U.S.C. § 3582(c)(2); U.S.S.G. § 1B1.10 cmt. n. 1(A); United States v. Augustine, 712 F.3d 1290, 1295 (9th Cir.2013).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.